DETAILED ACTION
	This office action is response to communications for Application No. 16/516,348 filed on 10/25/2021.
	Claim 1 has been amended. 
	Accordingly, Claims 1-11 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 (Statutory Double Patenting)
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
35 U.S.C. 101 (Non-Statutory Double Patenting)
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,380,280 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter
	Claims 1-11 are allowed. 

	The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the amended limitations in combination with the remaining elements and features of the independent claims, specifically:
	Refer to the analysis of the previous Non-Final Office Action dated 09/22/2021. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-11 are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2146
11/04/2021
/BRIAN S COOK/Primary Examiner, Art Unit 2146